 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWellman Thermal Systems Corporation and Interna-tional Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica (UAW), AFL-CIO, and Local 1793. Cases25-CA-14731(E) and 25-CA-14761(E)15 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 27 July 1983 Administrative Law JudgeLeonard M. Wagman issued the attached supple-mental decision. The Respondent filed exceptionsand a supporting brief, and the General Counselfiled an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered' the decision and therecord in light of the exceptions and briefs and hasdecided to affirm2the judge's rulings, findings,3and conclusions and to adopt4the recommendedOrder.ORDERIt is hereby ordered that the petition of the Re-spondent, Wellman Thermal Systems Corporation,Shelbyville, Indiana, for an award under the EqualAccess to Justice Act5 be dismissed.I Also see Wellman Thermal Systems Corp., 269 NLRB 159, issuedtoday on an unrelated aspect of this case.2 Chairman Dotson finds that the Respondent expressly waived anyrights under the Equal Access to Justice Act in the settlement agreementfor these consolidated cases. In his view, the waiver covers the underly-ing proceeding leading to the settlement agreement, the Motion for Spe-cial Permission to Appeal, and the petition for legal fees herein. Accord-ingly, he does not reach or express any view on the other issues present-ed by the judge's opinion.3 We correct the following inadvertent errors in the judge's decision:(1) At the second paragraph of the section titled "The Applicant's Eligi-bility," the judge should have cited Sec. 102.143(g) of the Board's Rulesand Regulations, rather than Sec. 102.43(g); and (2) at the fourth para-graph, final sentence, of the same section, the judge should have statedthat "the settlement was not based on a substantial probability of prevail-ing."4 In light of our dismissal of the petition herein, we hereby deny theRespondent's petition to increase the maximum rate of attorneys' fees.5 U.S.C. § 504.SUPPLEMENTAL DECISION(EQUAL ACCESS TO JUSTICE ACT)STATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge.These consolidated cases were scheduled for hearingbefore me on November 15, 1982, in Shelbyville, Indi-ana. On November 17, 1982, the record was opened and,without taking any testimony, I tentatively approved a269 NLRB No. 26settlement agreement between the Respondent and theUnion subject to objection of the counsel for the GeneralCounsel. On November 30, 1982, the General Counselfiled a motion requesting that the settlement be rejected.On December 28, 1982, I issued an order dismissing theGeneral Counsel's motion to reject the settlement andreaffirmed my approval of the settlement.On January 11, 1983, the General Counsel filed a re-quest for special permission to appeal, requesting theBoard to set aside my order approving the settlement onthe ground that it failed to provide immediate reinstate-ment of alleged unfair labor practice strikers and ade-quate backpay. The Board denied the General Counsel'srequest for special permission to appeal on February 28,1983.The Respondent, Wellman Thermal Systems Corpora-tion, herein called Wellman or Respondent, now seekslegal fees in the amount of $52,177 and $5,980 respective-ly, for its counsel Barnes and Thornburg, and McNeelyand Sanders, under the Equal Access to Justice Act,herein called EAJA, Pub. L. 96-481, 94 Stat. 2325, 5U.S.C. § 504 and § 102.143 et seq. of the Board's Rulesand Regulations. The Respondent also filed a motion towithhold confidential financial information from publicdisclosure and a motion to increase the maximum rate ofattorneys' fees. No opposition has been filed to themotion to withhold confidential financial informationfrom public disclosure and that motion is hereby granted.The motion to increase the maximum rate of attorneys'fees is hereby denied.IssuesThe following issues are presented:A. Is the applicant an eligible party, under the EqualAccess to Justice ACT (EAJA)?B. Is the applicant a prevailing party under EAJA?C. Was the position of the General Counsel substan-tially justified?D. May the applicant recover fees incurred prior toDecember 1, 1982?E. May the applicant recover fees incurred in re-searching and prosecuting its EAJA application?F. To what, if any, reasonable fees and expenses is ap-plicant entitled?The Applicant's EligibilityAt the outset I note that the settlement agreement in-cludes the following two paragraphs:The Charged Party agrees that this SettlementAgreement does not constitute and shall not be usedas evidence in any proceeding to support a claimthat the Charged Party has prevailed herein, andthe Charged Party further agrees to waive any andall entitlement to attorney fees, costs, and other ex-penses under or pursuant to the Equal Access toJustice Act.By the execution of this Settlement AgreementCharged Party does not admit the commision ofany unfair labor practice and Counsel for GeneralCounsel of the National Labor Relations Board162 WELLMAN THERMAL SYSTEMSdoes not admit that any of the allegations of thecomplaints in the above referred to cases weremade without just and reasonable cause.I find that the first quoted paragraph constituted an ex-press waiver of whatever entitlement the Respondentmight otherwise have had under the Equal Access toJustice Act (EAJA). However, even if the quoted lan-guage did not amount to a waiver, I find no merit in theRespondent's application.The Respondent's eligibility to receive relief under theEAJA is in serious doubt. Section 504 of the EAJA re-quires, within 30 days of a final disposition in the adver-sary adjudication, that a party seeking an award of feesand other expenses submit to the Board an applicationshowing that the party is a prevailing party and is eligi-ble to receive an award under this section. Section 504limits eligibility to, inter alia, a corporation, partnership,association, or organization, whose net worth does notexceed $5 million and who had no more than 500 em-ployees at the time the adversary adjudication was initi-ated. Section 102.43(g) of the Board's Rules and Regula-tions provides:The net worth and number of employees of theapplicant and all of its affiliates shall be aggregatedto determine eligibility. Any individual, corporationor other entity that directly or indirectly controls orowns a majority of the voting shares or other inter-est of the applicant, or any corporation or otherentity of which the applicant directly or indirectlyowns or controls a majority of the voting shares orother interest, will be considered an affiliate for pur-poses of this part, unless such treatment would beunjust and contrary to the purposes of the EqualAccess to Justice Act (94 Stat. 2325) in light of theactual relationship between the affiliated entities. Inaddition financial relationships of the applicantother than those described in this paragraph mayconstitute special circumstances that would make anaward unjust.Wellman's records indicate that at the time the RegionalDirector issued the complaint in the instant case, Sep-tember 30, 1982, it employed 425 employees at its Shel-byville, Indiana and Torrence, California facilities, andhad a net worth of less than $5 million. I also find fromWellman's records that it is affiliated with WellmanPLC, a United Kingdom corporation. However, thoserecords did not disclose either the latter firm's employeecomplement or its net worth. By this omission, Wellmanhas failed to show that it is an eligible party underEAJA. That Wellman PLC is incorporated in the UnitedKingdom does not entitle the applicant to an exemptionfrom the burden imposed by the EAJA or the Board'sRules and Regulations applied to EAJA.However, assuming that Wellman can meet EAJA eli-gibility requirements, I now turn to the merits of the ap-plication. Wellman asserts that it was a prevailing partybecause the settlement agreement was approved by meand the Board denied the General Counsel's request forspecial permission to appeal. Wellman therefore contendsthat the General Counsel's position in opposing and ap-pealing the order affirming the settlement was not sub-stantially justified. The courts have found applicantsunder EAJA to have been a "prevailing party" evenwhere the case has been settled, dismissed, or resulted ina consent decree. Spencer v. NLRB, 111 LRRM 2065,2067, 97 LC ¶ 10,068 (D.C. Cir. 1982).Section 504(a)(1) of EAJA provides that an awardshall be made to a prevailing party unless "the positionof the agency as a party to the proceeding was substan-tially justified or ...special circumstances make anaward unjust." Under that provision, the burden of es-tablishing substantial justification is on the Board's Gen-eral Counsel. The test of whether or not the GeneralCounsel's opposition to the settlement agreement hereinwas justified is one of reasonableness. To defeat theaward, the General Counsel must establish that his posi-tion had a reasonable basis in fact and law. That theGeneral Counsel failed in his effort to have the settle-ment set aside does not give rise to the presumption thathis position was unreasonable or that his decision tochallenge the settlement was based on a substantial prob-ability of prevailing. 'Comparing the facts and holding in Clear Haven Nurs-ing Home, 236 NLRB 853 (1978), where the Board re-jected a settlement agreement, with the facts in the in-stant cases, the General Counsel had a substantial basisfor expecting the same result here. As in Clear Haven,the General Counsel faulted the settlement in the instantcase on the ground that the alleged unfair labor practicestrikers did not receive immediate reinstatement, whiletheir replacements continued to work. This contentionfinds arguable support in Clear Haven.A serious defect which the Board perceived in theClear Haven settlement was "the absence of any effectivenotice to employees concerning the rights of unfair laborpractice strikers, including, inter alia, their right to fullreinstatement even if their employer has hired replace-ments and must discharge those replacements." Id. at854. Here, the approved settlement, by permitting theRespondent to reinstate the alleged unfair labor practicestrikers over a 10-month period, also arguably contra-dicted the same policy.Another major flaw in the Clear Haven settlement wasthat the respondent would have paid no backpay. TheBoard found this to be a significant ground for rejectingthe settlement. In the instant case, the General Counselobjected strenuously to the monetary settlement citingBoard policy announced in Clear Haven. The GeneralCounsel contended that the backpay was grossly inad-equate and urged rejection of the settlement on thatground. According to the General Counsel, the ultimatebackpay liability under the approved settlement wouldtotal between $170,300 and $1,879,000 depending uponthe rate of recall of the alleged unfair labor practicestrikers. However, the settlement provided for only asmall fraction of $170,300 minimum, in actual payments.Here again the General Counsel had substantiated causeto object.I S. Rep. No. 96-254, 96th Cong. Ist Sess. 6-7; 14-15 (1979). H.R.Rep. No. 96-1418, 96th Cong. 2d Sess. 10-11 (1980) Spencer v. NLRB,supra at 2066.163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, the General Counsel sought rejection of thesettlement on the ground that the "backpay" providedby the settlement was not backpay but was, rather, un-employment compensation or supplemental unemploy-ment benefits from governmental agencies to which theemployees were contractually entitled. Under these cir-cumstances, there was certainly a substantial justificationfor the General Counsel's objection to the settlement.Also in Clear Haven, as here, a voting majority of theemployees voted to accept the settlement despite the in-adequacies mention. However, as the Board recognizedin Clear Haven, neither the union's willingness to join inthe settlement, nor the express acquiescence of its mem-bership, provided the gauge for evaluating the merits ofthe settlement. Instead, it was the Board's discretionwhich provided the measure of adequacy required forapproval of the settlement. The Board's determination inClear Haven provided the General Counsel with cause tobelieve that the settlement here would not substantiallyremedy the unfair labor practices alleged in this com-plaint, and that the Board would, therefore, reject it.The Respondent in its application for fees divides itsrequest for fees into two parts; first, for fees incurredfrom October through November 1982, during its prepa-ration for the unfair labor practice hearing; and second,for fees incurred from December 1982 through March1983, when it sought Board acceptance of the settlement.The Respondent was a prevailing party only with re-spect to the settlement. Therefore, none of the fees in-curred prior to December 28, 1982, the date of issuanceof my order reaffirming my approval of the settlement,would be allowable in any event. If the Respondent wereentitled to fees they would include fees incurred in re-searching and prosecuting this EAJA application forfees.2As I have found that the General Counsel's posi-tion was substantially justified however, the Respondentis not entitled to any fees and this application for feesunder the Equal Access to Justice Act is denied.On these findings and conclusions and on the entirerecord, I issue the following recommended3ORDERThe General Counsel's motion to dismiss is granted,and the application of Wellman Thermal Systems Corpo-ration for an award of fees under the Equal Access toJustice Act is denied.I Tyler Business Services v. NLRB, 111 LRRM 3001, 3003 (4th Cir.1982). See also Conference Report on the EAJA HR 96-1434 Sept. 30,1980, p. 21.s If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted-by theBoard and all objections to them shall be deemed waived for all pur-poses.164